Name: 2014/172/EU: Council Decision of 22Ã October 2013 on the signing, on behalf of the European Union and its Member States, and provisional application of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction
 Date Published: 2014-03-28

 28.3.2014 EN Official Journal of the European Union L 93/1 COUNCIL DECISION of 22 October 2013 on the signing, on behalf of the European Union and its Member States, and provisional application of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, to take account of the accession of the Republic of Croatia to the European Union (2014/172/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(5) and the second subparagraph of Article 218(8) thereof, Having regard to the Act of Accession of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 24 September 2012, the Council authorised the Commission to open negotiations, on behalf of the Union and its Member States and the Republic of Croatia, with Montenegro in order to conclude a Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Protocol). (2) Those negotiations were successfully completed by initialling the Protocol on 16 May 2013. (3) The Protocol should be signed on behalf of the Union and its Member States, subject to its conclusion at a later date. (4) The conclusion of the Protocol is subject to a separate procedure as regards matters falling within the competence of the European Atomic Energy Community. (5) In view of Croatias accession to the Union on 1 July 2013, the Protocol should be applied on a provisional basis from that date, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby authorised on behalf of the Union and its Member States, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union and its Member States. Article 3 The Protocol shall be applied on a provisional basis, in accordance with Article 12 thereof, as from 1 July 2013, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 22 October 2013. For the Council The President L. LINKEVIÃ IUS